Title: To Thomas Jefferson from Albert Gallatin, 7 April 1804
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            Treasury Departmt. 7th April 1804
          
          It appears by the enclosed note that a misnomer has taken place in the nomination of the inspector of Indian town N.C.—The question is whether permanent commissions, altering so much of the nomination as will rectify the mistake, or temporary commissions, (on a supposition that such mistake cannot be rectified in the commission, and that the permanent commission must, necessarily, litterally conform with the nomination) shall be sent. As soon as your pleasure shall be known, the commissions will be transmitted to the officer in conformity with your directions.
          I have the honour to be with sincere respect your obedient Servt.
          
            Albert Gallatin
          
        